KELLEY, Judge,
dissenting.
I respectfully dissent.
The majority correctly notes that our opinion in St. Mary’s Home of Erie v. Worker’s Compensation Appeal Board (Stadtmiller), 683 A.2d 1266 (Pa.Cmwlth.1996) should be viewed in context with the larger line of eases which hold that a premature and prejudicial closure of the record is an abuse of discretion and remand is appropriate for correction of the record. Majority Opinion, p. 26. The majority also correctly notes that, under Cudo v. Hallstead Foundry, Inc., 517 Pa. 553, 539 A.2d 792 (1988), reopening the record is certainly permissible where the interest of justice will be served. Id., p. 26.
However, my review of the certified record discloses that the record was not prematurely closed in this case. Claimant never submitted a bill of costs to support her claim for the award of costs in the proceedings before the WCJ. Thus, it cannot be said that the WCJ closed the record before she had the opportunity to introduce this evidence as she never sought its admission. In addition, Claimant never requested that the WCJ reopen the record or that she be granted a rehearing so that she could introduce a bill of costs to support her claim.
If Claimant had made some attempt at the hearings on her claim petition to introduce evidence to support her claim for costs, or her request to the WCJ to reopen the record for the admission of this evidence had been denied, I would wholeheartedly join the majority’s disposition of this appeal. However, because Claimant never sought to introduce this evidence at the hearing and never asked the WCJ to reopen the record, I do not believe that remand to the WCJ for the reopening of the record in this case is appropriate.
Accordingly, I would affirm the order of the Workers’ Compensation Appeal Board.
Jurisdiction relinquished.